       Case 2:20-cr-00228-JAM Document 10 Filed 01/22/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   LEXI NEGIN, SBN #250376
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     RICARDO DURAN
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                    )   Case No. 2:20-cr-00228-JAM-1
                                                  )
12                     Plaintiff,                 )   STIPULATION AND ORDER TO
                                                  )   CONTINUE STATUS CONFERENCE AND
13   vs.                                          )   EXCLUDE TIME
                                                  )
14   RICARDO DURAN,                               )   Date: January 26, 2021
                                                  )   Time: 9:30 a.m.
15                     Defendant.                 )   Judge Hon. John A. Mendez
                                                  )
16                                                )

17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Alexis Nelsen, Assistant United States Attorney, counsel for Plaintiff
19   (hereinafter “the government”) and Heather Williams, Federal Defender, through Assistant
20   Federal Defender Lexi Negin, counsel for Defendant Ricardo Duran (hereinafter “defense
21   counsel”), that the status conference scheduled for January 26, 2021 may be vacated and
22   continued to March 16, 2021 at 9:30 a.m.
23           The parties stipulate as follows:
24           1.       By previous order, this matter was set for a status on January 26, 2021.
25           2.       The parties, by stipulation, request move to continue the status conference to
26                    March 16, 2021 at 9:30 a.m.
27           3.       Defense counsel represents that they require additional time to review discovery,
28

      Stipulation and Order to Continue Status         -1-        United States v. Duran, 2:20-cr-00228-JAM-1
      Conference and Exclude Time
       Case 2:20-cr-00228-JAM Document 10 Filed 01/22/21 Page 2 of 3


 1                    conduct further legal research; meet with her client to discuss potential resolution;

 2                    and otherwise prepare for trial.

 3           4.       Defense counsel believes that failure to grant the requested continuance would

 4                    deny them the reasonable time necessary for effective preparation, taking into

 5                    account the exercise of due diligence.

 6           5.       The government does not object to the continuance.

 7           6.       Therefore, the parties stipulate that that the ends of justice served by granting the

 8                    continuance outweighs the best interest of the public and the defendants in a

 9                    speedy trial, and request the Court so to find.

10           7.       For the purpose of computing time under 18 U.S.C. § 3161 et seq. (Speedy Trial

11                    Act), the parties request that the time period between January 26, 2021 and March

12                    16, 2021 (inclusive) be deemed excludable pursuant to 18 U.S.C. §

13                    3161(h)(7)(B)(iv) (Local Code T4), because it would result from a continuance

14                    granted by the Court at defense counsel’s request, based on a finding that the ends

15                    of justice served by granting the continuance outweighs the best interest of the

16                    public and the defendants in a speedy trial.

17
                                                     Respectfully submitted,
18
                                                     HEATHER E. WILLIAMS
19                                                   Federal Defender

20   Date: January 22, 2021                          /s/ Lexi Negin
                                                     LEXI NEGIN
21                                                   Assistant Federal Defender
                                                     Attorneys for Defendant
22                                                   PATRICIA CISNEROS

23
     Date: January 22, 2021                          McGREGOR W. SCOTT
24                                                   United States Attorney
25
                                                     /s/ Alexis Nelsen
26                                                   ALEXIS NELSEN
                                                     Assistant United States Attorney
27                                                   Attorneys for Plaintiff

28

      Stipulation and Order to Continue Status           -2-         United States v. Duran, 2:20-cr-00228-JAM-1
      Conference and Exclude Time
       Case 2:20-cr-00228-JAM Document 10 Filed 01/22/21 Page 3 of 3


 1                                                 ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause
 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. Status Conference
 4   for all defendants is set for January 26, 2021 is continued to March 16, 2021, at 9:30 a.m. before
 5   Honorable John A. Mendez.
 6
 7   IT IS SO ORDERED.
 8
 9
     DATED: January 22, 2021                         /s/ John A. Mendez
10                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status       -3-         United States v. Duran, 2:20-cr-00228-JAM-1
      Conference and Exclude Time
